IN THE UNITED STATES COURT OF APPEALS

               FOR THE FIFTH CIRCUIT
                         _______________

                           m 00-50223
                         _______________


                        ROBERT STOVALL,

                                                     Plaintiff,

           JARY M. GANSKE AND SHIRLEY B. GANSKE,

                                                     Intervenor Plaintiffs-
                                                     Counter Defendants-
                                                     Appellees,

                              VERSUS

                       WRS GROUP, LTD.,
                             AND
                         DONNA SPENCE,
INDEPENDENT EXECUTOR OF THE ESTATE OF WAYMAN R. SPENCE, DECEASED,

                                                     Defendants-
                                                     Intervenor Defendants-
                                                     Counter Plaintiffs-
                                                     Appellants,

                         SCOTT SALMANS,

                                                     Defendant-Appellant.
                 _________________________

             Appeal from the United States District Court
                  for the Western District of Texas
                          (W-99-CV-239)
                 _________________________
                       January 3, 2001
       ON PETITION FOR REHEARING

Before POLITZ, SMITH, and PARKER,
  Circuit Judges.

PER CURIAM:*

   The petition for rehearing is GRANTED IN
PART. The opinion issued on December 7,
2000, is WITHDRAWN, and the following is
substituted:


   This is essentially a dispute over whether
certain matters were settled with finality. We
have reviewed the briefs, the record, and the
applicable law and have heard and considered
the oral arguments of counsel.

   We conclude that the matters in dispute
were in fact settled by release. Moreover, ap-
pellants have failed to demonstrate a material
issue of fact with respect to their contract
claim. The district court correctly entered a
take-nothing judgment and denied the inter-
venors’ claims as moot.

   AFFIRMED.


   In all other respects, the petition for rehear-
ing is DENIED.




   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be
published and is not precedent except under the
limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                                     2